 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 1 of 91 PagelD #: 676

AO $40 (Rev 06/12) Summon: m a Civil Action

SSeS aS i si nc Ss
UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Piamnnffis)
a

ACTAVISHOLDCO US, INC. et al.

Civil Action No

 

Defendantis)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addres) ACTAVIS HOLDCO U.S., INC.
400 Interpace Parkway Morris Corporate Center II!
Parsippany, NY 07054

A lawsuit has been filed against you

Within 21 days after service of this summons on you (not counting the day you received 1t) — or 60 days if you

are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ
P. 12 (a)(2) or (3) — you must serve on the plainuff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Crvil Procedure The answer or motion must be served on the plainnff or plainnff’s attomey.

whose name and address are’ Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court

DOUGLAS C. PALMER
CLERK OF COURT

Date’

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 2 of 91 PagelD #: 677

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 3 of 91 PagelD #: 678

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ACTAVIS ELIZABETH LLC
200 Elmora Avenue
Elizabeth, NJ 07202

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 4 of 91 PagelD #: 679

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 5 of 91 PagelD #: 680

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
v.

Civil Action No.
ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ACTAVIS PHARMA, INC.
400 Interpace Parkway Morris Corporate Center III
Parsippany, NJ 07054

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

4140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 6 of 91 PagelD #: 681

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 7 of 91 PagelD #: 682

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AMNEAL PHARMACEUTICALS, INC.
400 Crossing Boulevard
Bridgewater, NJ 08807

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 8 of 91 PagelD #: 683

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 9 of 91 PagelD #: 684

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee ONO AE AM aS ES aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AMNEAL PHARMACEUTICALS LLC
400 Crossing Boulevard
Bridgewater, NJ 08807

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 10 of 91 PagelD #: 685

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 11 of 91 PagelD #: 686

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) APOTEX CORP.
2400 North Commerce Parkway Suite 400
Weston, FL 33326

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 12 of 91 PagelD #: 687

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 13 of 91 PagelD #: 688

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ASCEND LABORATORIES LLC
339 Jefferson Road
Suite 101
Parsippany, NJ 07054

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 14 of 91 PagelD #: 689

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 15 of 91 PagelD #: 690

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AUROBINDO PHARMA USA, INC.
4 New York Plaza
Floor 12
New York, NY 10004

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 16 of 91 PagelD #: 691

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 17 of 91 PagelD #: 692

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

 

COUNTY OF SUFFOLK, '
)
)
Plaintiff(s) )
Vv. ' Civil Action No.
ACTAVIS HOLDCO US, INC. et al. )
)
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) BARR PHARMACE UTICALS, LLC
1090 Horsham Rd
North Wales, PA 19454

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas

9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 18 of 91 PagelD #: 693

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 19 of 91 PagelD #: 694

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

v. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Ne ed

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BAUSCH HEALTH AMERICAS, INC.
400 Somerset Corporate Blvd.
Bridgewater, NJ 08807

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas

9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 20 of 91 PagelD #: 695

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 21 of 91 PagelD #: 696

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ee SS (SAE NS NS aS OS a ae

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BAUSCH HEALTH US, LLC
400 Somerset Corporate Blvd.
Bridgewater Township, NJ 08807

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 22 of 91 PagelD #: 697

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 23 of 91 PagelD #: 698

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BRECKENRIDGE PHARMACEUTICAL, INC.
15 Massirio Drive, Suite 201
Berlin, CT 06037

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 24 of 91 PagelD #: 699

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 25 of 91 PagelD #: 700

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Nee a a aa aS aa aS aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CITRON PHARMA LLC
2 Tower Center Boulevard, Suite 1101
East Brunswick, NJ 08816-1100

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 26 of 91 PagelD #: 701

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 27 of 91 PagelD #: 702

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
DAVA PHARMACEUTICALS, INC.
400 Kelby Street
Parker Plaza 10th Floor
Fort Lee, NJ 07024

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 28 of 91 PagelD #: 703

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 29 of 91 PagelD #: 704

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) DR REDDY’S LABORATORIES, INC.
107 College Road
East Princeton, NJ 08540

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 30 of 91 PagelD #: 705

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 31 of 91 PagelD #: 706

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

eT OS Aa AS AS aS a a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ENDO INTERNATIONAL PLC
1400 Atwater Drive
Malvern, PA 19355

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 32 of 91 PagelD #: 707

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 33 of 91 PagelD #: 708

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

v. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee ee NTO Aa AE Oa NOS a aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FOUGERA PHARMACEUTICALS INC.
60 Baylis Road P.O. Box 2006, Melville, NY 11747

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address ate: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 34 of 91 PagelD #: 709

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 35 of 91 PagelD #: 710

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
GENERICS BIDCO I, LLC
130 Vintage Drive
Huntsville, AL 35814

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 36 of 91 PagelD #: 711

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 37 of 91 PagelD #: 712

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
GENERICS BIDCO I, LLC
130 Vintage Drive
Huntsville, AL 35814

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 38 of 91 PagelD #: 713

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 39 of 91 PagelD #: 714

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ON OO OE ES ES aS eS aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) GREENSTONE LLC
100 Route 206
North Peapack, NJ 07977

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 40 of 91 PagelD #: 715

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 41 of 91 PagelD #: 716

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) G&W LABORATORIES, INC.
111 Coolidge St.
South Plainfeld, NU 07080

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 42 of 91 PagelD #: 717

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5) Filed 08/27/20 Page 43 of 91 PagelD #: 718
COUNTY OF SUFFOLK,
Plaintiff(s)
Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) HERITAGE PHARMACEUTICALS, INC. (d/b/a Avet Pharmaceuticals Inc.)
105 Fieldcrest Avenue Suite 100
Edison, NJ 08837

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 44 of 91 PagelD #: 719

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 45 of 91 PagelD #: 720

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) LANNETT COMPANY, INC.
9000 State Road
Philadelphia, PA 19136

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 46 of 91 PagelD #: 721

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 47 of 91 PagelD #: 722

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
¥,

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) LUPIN PHARMACEUTICALS, INC.
4111S. Calvert Street, 21st Floor
Baltimore, MD 21202

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 48 of 91 PagelD #: 723

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 49 of 91 PagelD #: 724

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

 

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MAYNE PHARMA USA INC
650 From Rd
Paramus, NJ 07652

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
9th Floor
New York, NY 10036-5803

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 50 of 91 PagelD #: 725

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 51 of 91 PagelD #: 726

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ee ed

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MALLINCKRODT INC.
385 Marshall Ave.
Webster Groves, MO 63119

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 52 of 91 PagelD #: 727

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 53 of 91 PagelD #: 728

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MALLINCKRODT LLC
675 James S McDonnell Blvd.
Hazelwood, MO 63042

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 54 of 91 PagelD #: 729

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 55 of 91 PagelD #: 730

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Va

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Nee NN O(a a ES ES SES aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MALLINCKRODT PLC
675 James S McDonnell Blvd.
Hazelwood, MO 63042

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 56 of 91 PagelD #: 731

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 57 of 91 PagelD #: 732

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MUTUAL PHARMACEUTICALCOMPANY, INC.
URL Pharma
1100 Orthodox Street
Philadelphia, PA 19124

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 58 of 91 PagelD #: 733

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 59 of 91 PagelD #: 734

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MYLAN INC.
Robert J. Coury Global Center
1000 Mylan Blvd.
Canonsburg, PA 15317

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 60 of 91 PagelD #: 735

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 61 of 91 PagelD #: 736

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MYLAN PHARMACEUTICALS, INC.
781 Chestnut Ridge Road
Morgantown, WV 26505

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 62 of 91 PagelD #: 737

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 63 of 91 PagelD #: 738

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

 

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PAR PHARMACEUTICAL, INC.
One Ram Ridge Rd,
Chestnut Ridge, NY 10977

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas, 9th Fl.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 64 of 91 PagelD #: 739

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 65 of 91 PagelD #: 740

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVISHOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PERRIGONEW YORK, INC.
1700 BATHGATE AVE
Bronx, NY 10457

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th FI.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 66 of 91 PagelD #: 741

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 67 of 91 PagelD #: 742

AO 440 (Rey 06/12) Summons in a Civil Achon

 

UNITED STATES DISTRICT COURT
for the

Eastern District of New York
COUNTY OF SUFFOLK,
Plainciffis)

Y.

ACTAVISHOLDCO US, INC. et al.

Civil Action No.

7 Defendant(s) —_
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PFIZER INC
235 East 42nd Street
New York, New York 10017

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plainnifs attomey,
whose namne and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas, 9th Fl.
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

~~ Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 68 of 91 PagelD #: 743

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 69 of 91 PagelD #: 744

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SANDOZ, INC.
100 College Rd.
West Princeton, NJ 08540

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 70 of 91 PagelD #: 745

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 71 of 91 PagelD #: 746

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PLIVA, INC.
72 Deforest Ave,
East Hanover, NJ 07936

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 72 of 91 PagelD #: 747

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 73 of 91 PagelD #: 748

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SUN PHARAMACEUTICALINDUSTRIES,INC.
1 Commerce Drive,
Cranbury, NJ 08512

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 74 of 91 PagelD #: 749

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 75 of 91 PagelD #: 750

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

v. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) RISING PHARMACEUTICALS, INC.
3 Pear! Court Allendale
Suites A/B, NJ 07401

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 76 of 91 PagelD #: 751

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 77 of 91 PagelD #: 752

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

 

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) RISING PHARMA HOLDINGS, INC.
2 Tower Center Blvd,
East Brunswick, NJ 08816

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Calcaterra Pollack LLP

1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 78 of 91 PagelD #: 753

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 79 of 91 PagelD #: 754

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

eee NS AON Oa Aa a SES aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TARO PHARMACEUTICALSUSA, INC.
3 Skyline Dr.
Hawthorne, NY 10532

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date: |

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 80 of 91 PagelD #: 755

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 81 of 91 PagelD #: 756

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TELIGENT, INC
105 Lincoln Avenue
Buena, New Jersey 08310

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

 

Date:
Signature of Clerk or Deputy Clerk
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 82 of 91 PagelD #: 757

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

V. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

ee ON OA AS Aa aS SS aS a a

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Teva Pharmaceuticals USA, Inc
1090 Horsham Ra,
North Wales, PA 19454

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 83 of 91 PagelD #: 758

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 84 of 91 PagelD #: 759

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
V.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

ee (a Oa Aa aa NaS aS SS aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) UPSHER-SMITHLABORATORIES, LLC
6701 Evenstad Dr N,
Maple Grove, MN 55369

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 85 of 91 PagelD #: 760

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 86 of 91 PagelD #: 761

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Vv.

ACTAVIS HOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WEST-WARD PHARMACEUTICALS CORP..;
246 Industrial Way W,
Eatontown, NJ 07724

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 87 of 91 PagelD #: 762

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 88 of 91 PagelD #: 763

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)

Vv. Civil Action No.

ACTAVIS HOLDCO US, INC. et al.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WOCKHARDTUSALLC
20 Waterview Blvd #3
Parsippany, NJ 07054

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 89 of 91 PagelD #: 764

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 90 of 91 PagelD #: 765

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

COUNTY OF SUFFOLK,

 

Plaintiff(s)
Wa.

ACTAVISHOLDCO US, INC. et al.

Civil Action No.

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ZY DUS PHARMA-CEUTICALS (USA), INC
73 NJ-31, Pennington, NJ 08534

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Calcaterra Pollack LLP
1140 Avenue of the Americas
New York, New York 10036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

 

Date: a
Signature of Clerk or Deputy Clerk
 

Case 2:20-cv-04009-SJF-SIL Document 1-5 Filed 08/27/20 Page 91 of 91 PagelD #: 766

AO 440 (Rev 0612) Summons mn a Cral Achon (Page 2)

ELLIS SL ES PT TTA RS SEAL TTT TST AE I EST SEN TTS PED 2 EE TNL EST TT ISIS OY NIE LS FEY TTT TERS,
Crvil Action No

PROOF OF SERVICE
(This section should uot be filed with the court unless required by Fed. R. Civ. P. 4 (1)}

This summons for ‘name of indtvidual and mtle, if any)

 

was received by me on (dare)

33 I personally served the summons on the mdividual at (place)

 

On (date) _ or

 

33 I left the summons at the individual's residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there.

 

on (date) _ and mailed a copy to the indrvidual's last known address. or

‘J I served the summons on (name of individual) _ who 1s

 

designated by law to accept service of process on behalf of ‘name of organizanon)

 

 

On (date? , OF
J I returned the summons unexecuted because or
3 Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information ts true

Date

 

Server's signature

 

Printed name and title

 

Server's address

Addinonal information regarding attempted service, etc

aC Cee

(eam

    
